DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 22-42 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record don’t disclose a battery housing for a vehicle driven by an electric motor, comprising a housing part and a cover part which closes the housing part; wherein a trough-like structure of the housing part is formed by an interior wall and a base interconnecting the interior wall, a compartment structure, formed by at least one longitudinal strut and at least one transverse strut, for holding battery modules inserted into the trough-like structure. The compartment structure comprises one or more tolerance-compensating elements for compensating tolerances of the struts and/or of internal dimensions of the trough-like structure; wherein a tolerance-compensating element is involved in a node formation between a longitudinal strut and at least one transverse strut. The tolerance-compensating element has a longitudinal strut seat and a transverse strut seat, and each of the longitudinal strut seat and the transverse strut seat are bordered by two connecting extensions of the tolerance-compensating element mutually spaced apart from one another; wherein each of the connecting extensions engages a corner of the node between the transverse strut and the longitudinal strut. The connecting extensions formed on a connecting plate which acts as a cover support element for the cover part, and each of the connecting extensions are connected to a lateral face of the longitudinal strut and to a lateral face of a transverse strut by a joining process.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAU VAN PHAN whose telephone number is (571)272-6696.  The examiner can normally be reached on Monday to Friday 8:00 to 4:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on 303-297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAU V PHAN/Primary Examiner, Art Unit 3618